Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Jie Zhao on 02/23/2021
	The application has been amended as follows:
	Claim 1 is amended to:
	1. A ball mill liner assembly for a drum of a ball mill, comprising a plurality of units, each of which comprises a wear-resistant liner, a self-fixing liner, an installation module, a first lug boss and a second lug boss, wherein the self-fixing liner is arranged with screw holes and configured to be fixed to the drum, wherein the wear-resistant liner is integrally made of ceramic materials, and the self-fixing liner is made of ductile materials, wherein in each of the unit one side of the installation module is in contact with one side of the first lug boss, another side of the first lug boss is in contact with one side of the self-fixing liner, another side of the self-fixing liner is in contact with one side of the second lug boss, another side of the second lug boss is in contact with one side of the wear-resistant liner to form an installation module>lug boss>self-fixing liner>lug boss>wear-resistant liner sub-assembly which is further assembled into the ball mill liner assembly fitted into a ball mill drum. 


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious A ball mill liner assembly comprising: "... wherein the wear-resistant liner is integrally made of ceramic materials, and the self-fixing liner is made of ductile materials, wherein in each of the unit one side of the installation module is in contact with one side of the first lug boss, another side of the first lug boss is in contact with one side of the self-fixing liner, another side of the self-fixing liner is in contact with one side of the second lug boss, another side of the second lug boss is in contact with one side of the wear-resistant liner to form an installation module>lug boss>self-fixing liner>lug boss>wear-resistant liner sub-assembly which is further assembled into the ball mill liner assembly fitted into a ball mill drum…" as set forth in claim 1. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1-6 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725